Citation Nr: 1439322	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an earlier effective date than September 28, 2005 for the grant of service connection for bipolar disorder. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to April 1988 and from April 1989 to May 1991.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas which, in part, granted service connection for bipolar disorder and assigned an effective date of September 28, 2005, the date the RO received the Veteran's claim for service connection for depression.  

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision. 

The issue of entitlement to service connection for sleep apnea is being addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for post-traumatic stress disorder (PTSD) in March 1999 which was denied in a March 2000 rating decision.

2. In May 2000, the Veteran acknowledged the denial of service connection for PTSD and indicated a desire to "open a claim for depression"; the May 2000 statement was not a notice of disagreement with the March 2000 rating decision.

3.  The RO treated the May 2000 statement as a reopened claim for service connection for PTSD (claimed as depression) and denied the claim in a January 2001 rating decision; the Veteran did not file a timely appeal and the decision became final.

4.  On September 28, 2005, VA received the Veteran's claim for service connection for depression as secondary to his service connected disabilities; in an April 2006 rating decision, the RO granted service connection for bipolar disorder and assigned an effective date of September 28, 2005.

5.  There was no formal or informal claim to reopen the previously denied claim for service connection received prior to September 28, 2005; the Veteran has not alleged that the RO made clear and unmistakable error in the January 2001 rating decision based on law or fact that existed in the record at that time.


CONCLUSION OF LAW

The criteria for an effective date prior to September 28, 2005, for the grant of service connection for bipolar disorder have not been met. 38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2012); 38 C.F.R. § 3.400  (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence necessary to substantiate the claim and the division of responsibilities in obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

With respect to the Veteran's assertion that he is entitled to an earlier effective date for the grant of service connection, the United States Court of Appeals for the Federal Circuit has held that once the underlying claim is granted, further notice as to downstream issues, such as the effective date, is not required. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran shall not be prejudiced by a decision on the claim at this time.

II.  Entitlement to an Earlier Effective Date

The Veteran contends that the VA should have informed him in 2000 of the difference between filing a claim for PTSD and other neurological disorders and "should have offered or invited a claim" upon discovery of major depressive disorder at the December 2000 examination.  See February 2011 Form 9.  He asserts he was going through depression due to his service connected disabilities then as he is today.  Id.  Prior to the RO's decision to grant service connection in April 2006, a VA examiner opined that the Veteran's "depressive episodes (which are included in the diagnosis of bipolar disorder) are at least as likely as not caused by or a result of his service connected injuries that cause him chronic pain."  See April 2006 VA examination report.

The Board notes that in May 2000 following the denial of a claim for service connection for PTSD in March 2000, the Veteran filed a statement stating, in part:

"I know my claim for PTSD was denied, but I would think it would be depression anyway  . . . I think depression would more accurately describe my ailment.  I do have problems dreaming about the autopsies I have done but mostly have problems going to sleep.  So please may I open a claim for depression."

The record shows that the Veteran intended to file a service connection claim for depression in 2000.  The RO, in a January 2001 rating decision, noted the diagnosis of major depressive disorder and the lack of evidence showing such disability was related to service.  Effectively, the RO did consider whether the Veteran had any psychiatric disability that could be related to service.  The evidence at the time the decision was made did not demonstrate such a connection and the claim was denied.  The Veteran did not appeal the denial and the decision became final.

Congress and VA have established the laws and regulations governing the assignment of effective dates, which clearly set forth the provisions for when an effective date for the grant of service connection may be.  The Board is bound by these laws and regulations.  See 38 C.F.R. § 19.5.  The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award of service connection is based upon a variety of factors, including date of claim, date entitlement is shown, and finality of prior decisions.  See, e.g., Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA").  

In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Here the Board finds that the January 2001 rating decision was not appealed and became final; therefore, pursuant to the law, the effective date for a grant of service connection cannot be prior to the receipt of the September 2005 claim for benefits.

The Board sympathizes with the Veteran and understands the logic of his argument; however, at this time, the only way to establish an earlier effective date would be to succeed in alleging that the RO committed clear and unmistakable error (CUE) in the January 2001 rating decision.  CUE is a very specific and rare kind of error. See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  For CUE to exist: (1) either the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the outcome would have been manifestly different if the error had not been made; and (3) the error was based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  Upon careful review of the record, the Board finds that the Veteran has not made an allegation that the January 2001 decision contained a clear and unmistakable error of law or fact.   Here, the Veteran may be alleging that the RO misinterpreted the claim he made in May 2000 or that the examination provided in December 2000 was inadequate due to its primary focus on whether the Veteran had a diagnosis of PTSD.  However, such allegations cannot be the basis for a finding of CUE.  See Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997) (noting that a failure to obtain an adequate opinion cannot constitute the basis of a CUE claim); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) (finding that VA's breach of the duty to assist created an incomplete record but not an incorrect record); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991) (holding that the mere misinterpretation of facts or failure to fulfill the duty to assist does not constitute CUE).  In the January 2001 decision, although couched as an adjudication regarding PTSD, the RO did consider the diagnosis of major depressive disorder.  There was no indication of a connection  between a diagnosed psychiatric disorder and service in the record at that time. 

Based on the foregoing, because the preponderance of the evidence is against the assignment of an earlier effective date, the benefit of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than September 28, 2005, for the grant of service connection for bipolar disorder is denied.

REMAND

Reason for Remand: To schedule the Veteran for a VA examination.

The Veteran contends that his diagnosed sleep apnea is aggravated by his other service connected disabilities, to specifically include bipolar disorder.  See April 2010 Notice of Disagreement.

The Veteran has a current diagnosis of sleep apnea.  He has provided articles indicating a potential relationship between sleep apnea and bipolar disorder for which he is service connected.  He also argues that a side effect of the medications he is taking on account of his multiple service-connected disabilities is weight gain, which he believes may have caused or aggravated his sleep apnea.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability; (2) evidence establishing that he or she suffered an event, injury or disease in service; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is evidence of a current disability and an indication that the current disability may be associated with the Veteran's service-connected disabilities.  In addition, there is not enough evidence of record to adequately adjudicate the claim.  Thus, the Board concludes that the Veteran should be afforded a VA examination to determine whether his sleep apnea may be proximately due to, the result of, or aggravated by his service-connected disabilities, to include bipolar disorder.

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  After appropriate development of the record, schedule the Veteran for VA examination to determine the nature and etiology of his sleep apnea. The claims file, to include the electronic files in Virtual VA, should be made available for review, and the examination report should reflect that such review occurred. 

Following physical examination of the Veteran and a review of the record, the examiner is requested to provide an opinion as to whether it is it at least as likely as not (50% probability or greater) that the Veteran's currently diagnosed sleep apnea was caused, or aggravated beyond the natural progress of the disorder, by his service-connected disabilities, to include bipolar disorder, a left ankle disability, a left knee disability, a left hip disability and a back disability.

The examiner should specifically consider the Veteran's lay statements regarding medications and weight gain along with the articles he provided regarding the potential relationship between sleep apnea and psychological disorders.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Note: For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process. 

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file or to medical literature or treatises.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If all the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


